El Juez Asociado Se. Hutchisojst,
emitió la opinión del tribunal.
El, acusado y apelante fné declarado culpable primera-mente en la Corte Municipal de Bayamón, y luego al cele-brarse el juicio de novo en la Corte de Distrito de San Juan, Sección 2a., por un delito de calumnia e injuria que le fué imputado en una denuncia formulada contra él por el jefe de distrito de la Policía Insular, cometido como sigue:
‘‘Que en febrero 22 de 1915, entre 7 y 8 p. m., y en la Plaza Hostos de Bayamón, del Distrito Judicial Municipal de Bayamón, P. R., que forma parte del Distrito Judicial de San Juan, P. R., el acusado Luis López Muñiz, maliciosa y públicamente desde la tribuna de un mitin obrero que se celebraba en dicha plaza y con el fin de menospreciar al Hon. Arthur Yager, Gobernador de Puerto Rico, dijo de él que era un imbécil, estúpido y. bruto, y que lo que estaba haciendo eran canalladas.”
Es una curiosa coincidencia que el lenguaje ofensivo que ha sido imputado al acusado caiga tan de lleno dentro del principio sentado por esta corte en el caso de El Pueblo v. García, 21 D. P. R., 163, citado por el acusado, que sugiere la intención deliberada y malicioso propósito de ir tan lejos en el uso de este lenguaje como fuere posible hacerlo sin peli-gro alguno, contando para ello con la protección de la inter-pretación que fué dada a estas cuestiones en dicho caso. Pero no es de la incumbencia de las cortes prescribir el remedio para cualquier tendencia maligna aun cuándo los síntomas indiquen una asimilación defectuosa de los principios fun-damentales proclamados judicialmente. Ni tenemos necesi-dad de considerar extensamente los hechos expresados en la denuncia. Las palabras que fueron imputadas al acusado,. *116pronunciadas en nn momento tan crítico y bajo circunstan-cias qne son conocidas de todos, de notoriedad pública e his-toria contemporánea, de las cuales tomamos conocimiento judicial sin hacer mención de detalles, caracterizan suficiente-mente tanto al orador como al acto suyo de expresarlas, siendo superfino todo comentario respecto a tal conducta. Y si él no hablaba meramente a nombre propio sino también en una capacidad representativa, entonces el estigma que de tal modo se imprime sobre sus representados es a su vez una cuestión en la cual no debemos sentir ningún interés. La du-ra escuela de la experiencia es la única esperanza de salvación para aquellos que toleran tales intérpretes.
En el caso de El Pueblo v. García, supra, citamos con apro-bación el lenguaje del Juez lio oh en el caso de Demolli v. United States, el cual es como sigue:
“Los preceptos de los estatutos penales no son elásticos o sus-ceptibles de ser conformados, y la extensión o alcance que les den las cortes de justicia hasta hacerlos comprender conducta que es groseramente ofensiva a la moral y decoro público, como fue la de Demolli, puede dar lugar a resultados mucho más perniciosos que aquellos que pudieran ocasionarse con la absolución del delincuente.” 6 L. R. A. (N. S.) 424.
El principio así enunciado debe prevalecer en todo país libre a pesar de los casos esporádicos en que deliberadamente ocurren desbordamientos ofensivos rayanos en abuso de la libertad de la palabra que de tal modo se garantiza a todos los ciudadanos.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.